DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claim 1-9 in the reply filed on 02/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022.
Application Status
Claim 1-9 are under examination. 
Claim 10-17 are withdrawn from examination.
Claim 1-9 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
In claim 5, the recitation of “…cruciferous vegetable is yellow mustard…” is unclear. It is not clear if Applicant intend yellow mustard as the known prepared condiment comprising mustard seeds, mixed with water, acids including vinegar and lemon juice, flavoring and spices; as mustard greens, or as yellow mustard seeds which used as a spice? There is no known vegetable called  yellow mustard (emphasis) as a cruciferous vegetable, hence the claim is indefinite. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. For purpose of examination, the limitation of yellow mustard encompass mustard greens, wherein the mustard greens is a member of the cruciferous vegetable family. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 101095493, DERWENT, Abstract) as evidenced by Villarreal-Garcia (Ref. U) and NutritionFacts.org (Ref. V)
Regarding claim 1, 4, 5, 6, 7, 8, and 9.  Zhang discloses a vegetable powder (powdery food) (Abstract) comprising micron sized raw materials (100-200 meshes) including leaf mustard powder (micronized first powder/yellow mustard), wherein the mustard powder having myrosinase enzyme as evidenced by NutritionFacts.org (Ref. V); and broccoli powder (second powder) wherein the broccoli powder contains glucosiolates including  glucoraphanin as evidenced by Villarreal-Garcia (Ref. U, pg. 3, Table 1, pg. 4, col. 1). Mustard greens and broccoli are known as cruciferous vegetables. With respect to claim 9, the broccoli powder is absent of myrosinate activity. 
Regarding claim 2 and 3, Zhang discloses the raw material including the leaf mustard powder (micronized first powder/yellow mustard) through 100-200 meshes, which corresponds to 74 µm to 144 µm particle sizes, and is in range with the cited ranges in claim 2 and 3. 

Claim(s) 1, 4, 6, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cramer et al. (Applicant’s submitted IDS, NPL on 12/12/2019).
Regarding claim 1, 4, 6, 7, 8 and 9, Cramer et al. (Cramer) discloses a food product (pg. 197, col. 1, third full paragraph) comprising air-dried, ground and filtered micronized broccoli spouts (first powder) containing myrosinase (pg. 196, col. 2, last paragraph; pg. 197, col. 1, last paragraph – col. 2, first paragraph) and broccoli powder rich in glucoraphanin (second powder/glucosinolate). Broccoli are known as cruciferous vegetables. With respect to claim 9, the broccoli powder is absent of myrosinate activity

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792